Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This office action is in response to the amendment filed 1/19/2021 wherein claims 1-10 are pending. 

Claim Objections
Claims 4 and 8 are objected to because of the following informalities:  

Regarding claim 4, “ the plurality of preset tension settings.” Should be changed to “ a plurality of preset tension settings” to avoid lack of antecedent basis.

Regarding claim 8, “the increase” should be deleted after “to increase”.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, 5-7  of copending Application No. 16531340 (reference application) in view of  Beers (U.S. 20140070042). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are disclosed in claims 1,2, 5-7  of copending Application No. 16531340 except for the battery positioned in the sole structure and the motor operatively coupled to one or more gears (in addition to the worm drive). 
Beers teaches a battery positioned in a sole structure of similar footwear (para. 143) and the motor operatively coupled to one or more gears (spur gears of 230 and 234-236, paras. 94-96).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the battery to be positioned in the sole structure of ‘340 in view of Beers in order to further protect the battery and maintain it on the footwear and to have coupled the motor of ‘340 to one or more gears in addition to the worm drive in view of Beers in order to adjust size, torque, and speed of the motorized tensioning system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are disclosed in claims 1,2, 5-7  of copending Application No. 15575863  except for the battery positioned in the sole structure and the motor operatively coupled to one or more gears (in addition to the worm drive). 
Beers teaches a battery positioned in a sole structure of similar footwear (para. 143) and the motor operatively coupled to one or more gears (spur gears of 230 and 234-236, paras. 94-96).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the battery to be positioned in the sole structure of ‘863 in order to further protect the battery and maintain it on the footwear and to have coupled the motor of ‘863 to one or more gears in addition to the worm drive in view of Beers in order to adjust size, torque, and speed of the motorized tensioning system.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the lacing engine" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim. Is the lacing engine referring to the motor? The examiner is interpreting lacing engine as referring to the motor because a lacing engine isn’t described in the specification. Lacing engine is also in claim 5.
Regarding claim 2, it is unclear if “a motor” is referring to a different motor than is claimed in claim 1, or the same motor as claimed in claim 1. If it is referring to the same motor as claim 1, it should be changed to “the motor”. For the purposes of this office action, the examiner is referring “a motor” as referring to the same motor as claim 1.
.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation " the preset loosened state ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " the user".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation " the power source".  There is insufficient antecedent basis for this limitation in the claim.

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers (U.S. 20140070042).
Regarding claim 1, Beers teaches a modular footwear apparatus (10) comprising: an upper portion (102,154, 152) including a lace (152) to adjust fit of the upper portion against a foot (para. 71), the lace adjustable between a first position and a second position based at least in part on manipulation of an effective length of the lace (paras. 71,75);  a sole structure (104) coupled to the upper portion (para. 69);  a battery 

 Beers further teaches that worm gears may be used as part of the gear assembly (para. 96)(worm gear is defined by dictionary.com as “a gear wheel driven by a worm” and “a mechanism consisting of a worm engaging with and driving a worm wheel, the two axes usually being at right angles, used where a relatively low speed and a relatively large amplification of power are desired.”) and the number, type, and arrangement of gears may be selected to achieve the desired tradeoff between size, torque and speed of the motorized tensioning system 160 (para. 96).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have engaged a worm with 

Regarding claim 2, the Beers combined reference teaches the one or more gears  (spur gears of 230 and 234-236) are operatively coupled to a crankshaft (222) which is coupled to a motor (motor of 220)(paras. 93-95), and the one or more gears are operatively coupled to  the worm drive (paras. 95,96, and as modified per claim 1).

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers (U.S. 20140070042) in view of Bidoia (U.S. Patent 4961544).

Regarding claim 3, the Beers combined reference fails to teach the worm drive forms a self-locking mechanism.

	Bidoia teaches footwear including a cable tensioner wherein a cable is wound around a drum to tighten the cable, the cable tensioner including a gear wheel (29) and worm (30) forming a self-locking mechanism to maintain the cable tension as desired (col. 3, lines 49-68, col. 4, lines 1-19, 40-48).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the worm drive of Beers to form a self-locking mechanism in view of Bidoia in order to maintain desired cable tension and  prevent against undesired loosening of the cable. 


Regarding claim 4, the Beers/Bidoia combined reference teaches the motorized tensioning device is configured to switch among the plurality of preset tension settings based on interaction with a user interface (paras. 78,84).
Regarding claim 5, the Beers/Bidoia combined reference teaches (para. 147) the lacing engine is further configured to transition among a plurality of transitory states to incrementally increase or decrease the effective length of the lace (paras. 147, 104-106).
	Regarding claim 6, the Beers/Bidoia combined reference teaches a decrease of the effective length of the lace corresponds to a tightening of the lace and an increase of the effective length of the lace corresponds to a loosening of the lace (paras. 104-106, 71,75).
Regarding claim 7, the Beers/Bidoia combined reference teaches the preset tightened state corresponds to a state including a shortest effective lace length and the preset loosened state corresponds to a state including a longest effective lace length (paras. 82, 87-91, 104-106, 71,75).
Regarding claim 8, the Beers/Bidoia combined reference teaches the user interface is configured to increase the increase the tension on the lace based on touching the user interface in a first location and decrease the tension on the lace based on touching the user interface in a second location (para. 82).


s 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers (U.S. 20140070042) in view of Bidoia (U.S. Patent 4961544) and further in view of Harris (U.S. 20090109659).
Regarding claim 9, the Beers/Bidoia combined reference teaches that a user interface can be located directly on the article (para. 159); but doesn’t specifically teach the user interface is positioned between a first layer of the upper and a second layer of the upper and the user interface is configured to receive a touch by the user through the first layer.
Harris teaches a shoe having a user interface (102) positioned between a first layer of the upper and a second layer of the upper and the user interface is configured to receive a touch by the user through the first layer (para. 17)(fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the user interface of the Beers/Bidoia combined reference so as to be positioned between a first layer of the upper and a second layer of the upper such that the user interface is configured to receive a touch by the user through the first layer in view of Harris in order to provide protection to the user interface in case of inclement weather (para. 16).


Regarding claim 10, the Beers/Bidoia/Harris combined reference teaches a wiring portion, wherein the wiring portion further operatively couples the user interface to the power source (para. 79).
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered. 
Regarding applicant’s argument that the previous office action does not assert that Beers discloses a motor operatively coupled to one or more gears and to the worm drive (per claim 1), and wherein the one or more gears are operatively coupled to a crankshaft which is coupled to a motor, and the one or more gears are operatively coupled to the worm drive (per claim 2), the examiner contends that in view of applicant’s amendments, the examiner has reviewed Beers and finds that Beers does teach these features as outlined in the rejection above.  Beers teaches a gear assembly (230,232) including one or more gears (spur gears of 230 and 234-236, paras. 95,96) and   a gear wheel (237) operatively coupled to the lace spool (fig. 18, para. 103);  a motor (motor of 220) operatively coupled to the gear assembly (paras. 94,95)(coupled to the gear assembly via 222), wherein the motor is configured to turn the gear assembly including the gear wheel to rotate the lace spool (para. 104). Therefore, the Beers combined reference which includes a worm engaged with the gear wheel to form the worm drive, would include the motor operatively coupled to the one or more gears and to the worm drive. Beers also teaches the one or more gears  (spur gears of 230 and 234-236) are operatively coupled to a crankshaft (222) which is coupled to a motor (motor of 220)(paras. 93-95), and the one or more gears are operatively coupled to  the worm drive (paras. 95,96, and as modified per claim 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ABBY M SPATZ/Examiner, Art Unit 3732     

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732